—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 11, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was' terminated due to misconduct.
Claimant was employed as a receptionist for an investment bank until she was discharged for displaying unprofessional conduct. Specifically, following claimant’s dispute with a coworker, claimant repeatedly refused her supervisor’s direction to calm down and refrain from using vulgar and abusive language within the hearing of customers. After claimant was informed that she was fired, she spit on one of her supervisors. We find substantial evidence in the record to support the Unemployment Insurance Appeal Board’s ruling that claimant lost her employment under disqualifying circumstances. Although claimant points out that the spitting incident occurred after she was fired, her behavior prior to the discharge was sufficiently egregious to constitute misconduct (see, Matter of Shabazz-Allah [College of New Rochelle—Sweeney], 247 AD2d 749; Matter of Stagno [Sweeney], 239 AD2d 766). Finally, our review of the record reveals no support for claimant’s assertion that she was denied due process in the course of her hearing.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.